Exhibit 10.2

 

FORM OF INCENTIVE STOCK OPTION AGREEMENT

 

THIS INCENTIVE STOCK OPTION AGREEMENT is entered into and effective as of this
             day of                     ,                       (the “Date of
Grant”), by and between BioSante Pharmaceuticals, Inc. (the “Company”) and
                                   (the “Optionee”).

 

A.                                   The Company has adopted the BioSante
Pharmaceuticals, Inc. Second Amended and Restated 2008 Stock Incentive Plan (the
“Plan”) authorizing the Board of Directors (the “Board”) of the Company, or a
committee as provided for in the Plan (the Board or such a committee to be
referred to as the “Committee”), to grant incentive stock options to employees
of the Company and its Subsidiaries (as defined in the Plan).

 

B.                                     The Company desires to give the Optionee
an inducement to acquire a proprietary interest in the Company and an added
incentive to advance the interests of the Company by granting to the Optionee an
option to purchase shares of common stock of the Company pursuant to the Plan.

 

Accordingly, the parties agree as follows:

 

1.               Grant of Option.

 

The Company hereby grants to the Optionee the right, privilege, and option (the
“Option”) to purchase                    (              ) shares (the “Option
Shares”) of the Company’s common stock, $0.0001 par value (the “Common Stock”),
according to the terms and subject to the conditions hereinafter set forth and
as set forth in the Plan.  Subject to Section 9 of this Agreement, the Option is
intended to be an “incentive stock option,” as that term is used in Section 422
of the Internal Revenue Code of 1986, as amended (the “Code”).

 

2.               Option Exercise Price.

 

The per share price to be paid by Optionee in the event of an exercise of the
Option will be $           , which represents 100% of the Fair Market Value of a
share of Common Stock on the Date of Grant, as determined in accordance with the
Plan.

 

3.               Duration of Option and Time of Exercise.

 

3.1                                 Initial Period of Exercisability.  The
Option will become exercisable with respect to the Option Shares [immediately/in
            installments].  [The following table sets forth the initial dates of
exercisability of each installment and the number of Option Shares as to which
this Option will become exercisable on such dates:

 

Exercisability

 

Available for Exercise

 

 

 

 

 

 

 

 

 

 

 

                      ]

 

[The foregoing rights to exercise this Option will be cumulative with respect to
the Option Shares becoming exercisable on each such date.]  In no event will
this Option be exercisable

 

--------------------------------------------------------------------------------


 

after, and this Option will become void and expire as to all unexercised Option
Shares at 5:00 p.m. Lincolnshire, Illinois time on
                                    (the “Time of Termination”).

 

3.2                                 Termination of Employment.

 

(a)                                  Termination Due to Death, Disability or
Retirement.  In the event the Optionee’s employment with the Company and all
Subsidiaries is terminated by reason of death, Disability or Retirement, this
Option will remain exercisable, to the extent exercisable as of the date of such
termination, for a period of one year after such termination (but in no event
after the Time of Termination).

 

(b)                                 Termination for Reasons Other Than Death,
Disability or Retirement.  In the event that the Optionee’s employment with the
Company and all Subsidiaries is terminated for any reason other than death,
Disability or Retirement, or the Optionee is in the employ of a Subsidiary and
the Subsidiary ceases to be a Subsidiary of the Company (unless the Optionee
continues in the employ of the Company or another Subsidiary), all rights of the
Optionee under the Plan and this Agreement will immediately terminate without
notice of any kind, and this Option will no longer be exercisable; provided,
however, that if such termination is due to any reason other than termination by
the Company or any Subsidiary for “cause” (as defined in the Plan), this Option
will remain exercisable to the extent exercisable as of such termination for a
period of three months after such termination (but in no event after the Time of
Termination).

 

(c)                                  Breach of Employment, Consulting,
Confidentiality or Non-Compete Agreements.  Notwithstanding anything in this
Agreement to the contrary and in addition to the rights of the Committee under
Section 12.4 of the Plan, in the event that the Optionee materially breaches the
terms of any employment, consulting, confidentiality or non-compete agreement
entered into with the Company or any Subsidiary (including an employment,
consulting, confidentiality or non-compete agreement made in connection with the
grant of the Option), whether such breach occurs before or after termination of
the Optionee’s employment with the Company or any Subsidiary, the Committee in
its sole discretion may require the Optionee to surrender shares of Common Stock
received, and to disgorge any profits (however defined by the Committee), made
or realized by the Optionee in connection with this Option or any shares issued
upon the exercise or vesting of this Option.

 

3.3                                 Change in Control.  If a Change in Control
(as defined in the Plan) of the Company occurs, this Option will become
immediately exercisable in full and will remain exercisable until the Time of
Termination.  In addition, if a Change in Control of the Company occurs, the
Committee, in its sole discretion and without the consent of the Optionee, may
determine that the Optionee will receive, with respect to some or all of the
Option Shares, as of the effective date of any such Change in Control of the
Company, cash in an amount equal to the excess of the Fair Market Value (as
defined in the Plan) of such Option Shares immediately prior to the effective
date of such Change in Control of the Company over the option exercise price per
share of this Option (or, in the event that there is no excess, that this Option
will be terminated).

 

4.               Manner of Option Exercise.

 

4.1                                 Notice.  This Option may be exercised by the
Optionee in whole or in part from time to time, subject to the conditions
contained in the Plan and in this Agreement, by delivery, in person, by
facsimile or electronic transmission or through the mail, to the Company at its
principal executive office in Lincolnshire, Illinois, of a written notice of
exercise.  Such notice must be in a form satisfactory to the Committee, must
identify the Option, must specify the number of Option Shares with respect to
which the Option is being exercised, and must be signed by the person or persons
so exercising the Option.

 

2

--------------------------------------------------------------------------------


 

Such notice must be accompanied by payment in full of the total purchase price
of the Option Shares purchased.  In the event that the Option is being
exercised, as provided by the Plan and Section 3.2 above, by any person or
persons other than the Optionee, the notice must be accompanied by appropriate
proof of right of such person or persons to exercise the Option.  As soon as
practicable after the effective exercise of the Option, the Optionee will be
recorded on the stock transfer books of the Company as the owner of the Option
Shares purchased, and the Company will deliver to the Optionee certificated or
uncertificated (“book entry”) shares.  In the event that the Option is being
exercised, as provided by resolutions of the Committee and Section 4.2 below, by
tender of a Broker Exercise Notice, the Company will deliver such shares
directly to the Optionee’s broker or dealer or their nominee.

 

4.2                                 Payment.

 

(a)                                  At the time of exercise of this Option, the
Optionee must pay the total purchase price of the Option Shares to be purchased
entirely in cash (including check, bank draft or money order); provided,
however, that the Committee, in its sole discretion and upon terms and
conditions established by the Committee, may allow such payments to be made, in
whole or in part, by (i) tender of a Broker Exercise Notice; (ii) by tender, or
attestation as to ownership, of Previously Acquired Shares that are acceptable
to the Committee; (iii) by a “net exercise” of the Option (as described below); 
or (iv) by a combination of such methods.

 

(b)                                 In the event the Optionee is permitted to
pay the total purchase price of this Option in whole or in part with Previously
Acquired Shares, the value of such shares will be equal to their Fair Market
Value on the date of exercise of this Option.

 

(c)                                  In the case of a “net exercise” of an
Option, the Company will not require a payment of the exercise price of the
Option from the Optionee but will reduce the number of shares of Common Stock
issued upon the exercise by the largest number of whole shares that has a Fair
Market Value on the exercise date that does not exceed the aggregate exercise
price for the shares exercised under this method.

 

(d)                                 Shares of Common Stock will no longer be
outstanding under this Option (and will therefore not thereafter be exercisable)
following the exercise of such Option to the extent of (i) shares used to pay
the exercise price of an Option under the “net exercise,” (ii) shares actually
delivered to the Optionee as a result of such exercise and (iii) any shares
withheld for purposes of tax withholding.

 

5.               Rights of Optionee; Transferability.

 

5.1                                 Employment.  Nothing in this Agreement will
interfere with or limit in any way the right of the Company or any Subsidiary to
terminate the employment of the Optionee at any time, nor confer upon the
Optionee any right to continue in the employ of the Company or any Subsidiary at
any particular position or rate of pay or for any particular period of time.

 

5.2                                 Rights as a Stockholder.  The Optionee will
have no rights as a stockholder of the Company unless and until all conditions
to the effective exercise of this Option (including, without limitation, the
conditions set forth in Sections 4 and 6 of this Agreement) have been satisfied
and the Optionee has become the holder of record of such shares.  No adjustment
will be made for dividends or distributions with respect to this Option as to
which there is a record date preceding the date the Optionee becomes the holder
of record of such shares, except as may otherwise be provided in the Plan or
determined by the Committee in its sole discretion.

 

3

--------------------------------------------------------------------------------


 

5.3                                 Restrictions on Transfer.  Except pursuant
to testamentary will or the laws of descent and distribution or as otherwise
expressly permitted by the Plan, no right or interest of the Optionee in this
Option prior to exercise may be assigned or transferred, or subjected to any
lien, during the lifetime of the Optionee, either voluntarily or involuntarily,
directly or indirectly, by operation of law or otherwise.  The Optionee will,
however, be entitled to designate a beneficiary to receive this Option upon such
Optionee’s death, and, in the event of the Optionee’s death, exercise of this
Option (to the extent permitted pursuant to Section 3.2(a) of this Agreement)
may be made by the Optionee’s legal representatives, heirs and legatees.

 

6.               Withholding Taxes.

 

The Company is entitled to (a) withhold and deduct from future wages of the
Optionee (or from other amounts that may be due and owing to the Optionee from
the Company or a Subsidiary), or make other arrangements for the collection of,
all amounts the Company reasonably determines are necessary to satisfy any and
all federal, foreign, state and local withholding and employment-related tax
requirements attributable to the Option, including, without limitation, the
grant, exercise or vesting of, this Option or a disqualifying disposition of any
Option Shares; (b) withhold cash paid or payable or shares of Common Stock from
the shares issued or otherwise issuable to the Optionee in connection with this
Option; or (c) require the Optionee promptly to remit the amount of such
withholding to the Company before taking any action, including issuing any
shares of Common Stock, with respect to this Option.  Shares of Common Stock
issued or otherwise issuable to the Optionee in connection with this Option that
gives rise to the tax withholding obligation that are withheld for purposes of
satisfying the Optionee’s withholding or employment-related tax obligation will
be valued at their Fair Market Value on the Tax Date.

 

7.               Adjustments.

 

In the event of any reorganization, merger, consolidation, recapitalization,
liquidation, reclassification, stock dividend, stock split, combination of
shares, rights offering, divestiture or extraordinary dividend (including a
spin-off), or any other similar change in the corporate structure or shares of
the Company, the Committee (or, if the Company is not the surviving corporation
in any such transaction, the board of directors of the surviving corporation),
in order to prevent dilution or enlargement of the rights of the Optionee, will
make appropriate adjustment (which determination will be conclusive) as to the
number and kind of securities or other property (including cash) subject to, and
the exercise price of, this Option.

 

8.               Stock Subject to Plan.

 

The Option and the Option Shares granted and issued pursuant to this Agreement
have been granted and issued under, and are subject to the terms of, the Plan. 
The terms of the Plan are incorporated by reference in this Agreement in their
entirety, and the Optionee, by execution of this Agreement, acknowledges having
received a copy of the Plan.  The provisions of this Agreement will be
interpreted as to be consistent with the Plan, and any ambiguities in this
Agreement will be interpreted by reference to the Plan.  In the event that any
provision of this Agreement is inconsistent with the terms of the Plan, the
terms of the Plan will prevail.

 

9.               Incentive Stock Option Limitations.

 

9.1                                 Limitation on Amount.  To the extent that
the aggregate Fair Market Value (determined as of the date of grant) of the
shares of Common Stock with respect to which incentive stock options (within the
meaning of Section 422 of the Code) are exercisable for the first time by the
Optionee during any calendar year (under the Plan and any other incentive stock
option plans of the Company or any

 

4

--------------------------------------------------------------------------------


 

subsidiary or parent corporation of the Company (within the meaning of the
Code)) exceeds $100,000 (or such other amount as may be prescribed by the Code
from time to time), such excess incentive stock options will be treated as
non-statutory stock options in the manner set forth in the Plan.

 

9.2                                 Limitation on Exercisability; Disposition of
Option Shares.  Any incentive stock option that remains unexercised more than
one year following termination of employment by reason of death or disability or
more than three months following termination for any reason other than death or
disability will thereafter be deemed to be a non-statutory stock option.  In
addition, in the event that a disposition (as defined in Section 424(c) of the
Code) of shares of Common Stock acquired pursuant to the exercise of an
incentive stock option occurs prior to the expiration of two years after its
date of grant or the expiration of one year after its date of exercise (a
“disqualifying disposition”), such incentive stock option will, to the extent of
such disqualifying disposition, be treated in a manner similar to a
non-statutory stock option.

 

9.3                                 No Representation or Warranty.  Section 422
of the Code and the rules and regulations thereunder are complex, and neither
the Plan nor this Agreement purports to summarize or otherwise set forth all of
the conditions that need to be satisfied in order for this Option to qualify as
an incentive stock option.  In addition, this Option may contain terms and
conditions that allow for exercise of this Option beyond the periods permitted
by Section 422 of the Code, including, without limitation, the periods described
in Section 9.2 of this Agreement.  Accordingly, the Company makes no
representation or warranty regarding whether the exercise of this Option will
qualify as the exercise of an incentive stock option, and the Company recommends
that the Optionee consult with the Optionee’s own advisors before making any
determination regarding the exercise of this Option or the sale of the Option
Shares.

 

10.         Miscellaneous.

 

10.1                           Binding Effect.  This Agreement will be binding
upon the heirs, executors, administrators and successors of the parties to this
Agreement.

 

10.2                           Governing Law.  This Agreement and all rights and
obligations under this Agreement will be construed in accordance with the Plan
and governed by the laws of the State of Illinois, without regard to conflicts
of laws provisions.  Any legal proceeding related to this Agreement will be
brought in an appropriate Illinois court, and the parties to this Agreement
consent to the exclusive jurisdiction of the court for this purpose.

 

10.3                           Entire Agreement.  This Agreement and the Plan
set forth the entire agreement and understanding of the parties to this
Agreement with respect to the grant and exercise of this Option and the
administration of the Plan and supersede all prior agreements, arrangements,
plans and understandings relating to the grant and exercise of this Option and
the administration of the Plan.

 

10.4                           Amendment and Waiver.  Other than as provided in
the Plan, this Agreement may be amended, waived, modified or canceled only by a
written instrument executed by the parties to this Agreement or, in the case of
a waiver, by the party waiving compliance.

 

10.5                           Construction.  Wherever possible, each provision
of this Agreement will be interpreted so that it is valid under the applicable
law.  If any provision of this Agreement is to any extent invalid under the
applicable law, that provision will still be effective to the extent it remains
valid.  The remainder of this Agreement also will continue to be valid, and the
entire Agreement will continue to be valid in other jurisdictions.

 

5

--------------------------------------------------------------------------------


 

10.6                           Counterparts.  For convenience of the parties
hereto, this Agreement may be executed in any number of counterparts, each such
counterpart to be deemed an original instrument, and all such counterparts
together to constitute the same agreement.

 

[Remainder of page intentionally left blank]

 

6

--------------------------------------------------------------------------------


 

The parties to this Agreement have executed this Agreement effective the day and
year first above written.

 

 

BIOSANTE PHARMACEUTICALS, INC.

 

 

 

By

 

 

 

 

 

Its

 

 

 

 

 

By execution of this Agreement,

OPTIONEE

the Optionee acknowledges having

 

received a copy of the Plan.

 

 

  (Signature)

 

 

 

 

 

 

 

  (Name and Address)

 

 

 

 

 

 

 

7

--------------------------------------------------------------------------------